Title: Thomas Jefferson to Edward Coles, 24 April 1811
From: Jefferson, Thomas
To: Coles, Edward


          
            Dear Sir
            Monticello Apr. 24. 11.
          
           I left in the President’s house a print of the Diocletian palace a drawing of the Capitol on that plan, & one by mr Latrobe on a plan of his, & mentioned to the President that I would be glad to recieve them when Congress had decided whether to prosecute either or not. they hung in the room then used as a setting room.  either yourself or mr Isaac Coles informed me, more than a year ago, they were forwarded for me to Richmond. having never heard of them since, I spoke yesterday to mr Isaac Coles on the subject. he thinks they were put into the hands of mr Latrobe to be forwarded. in this state of uncertainty, I take the liberty of troubling you to make the necessary enquiry for me, & if you can be instrumental in having them forwarded to the address of Messrs Gibson & Jefferson you will oblige me. your mother & family were well yesterday. accept the assurances of my esteem & respect.
          
            Th:
            Jefferson
        